







Exhibit 10(v)(i)


FIRST AMENDMENT TO THE
NORTHROP GRUMMAN INNOVATION SYSTEMS
DEFINED BENEFIT
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


This amendment to the January 1, 2019 restatement of the Northrop Grumman
Innovation Systems Defined Benefit Supplemental Executive Retirement Plan (the
“NGIS DB SERP”) is intended to reference the merger of the Northrop Grumman
Innovation Systems Pension and Retirement Plan into and with the Northrop
Grumman Pension Plan and the Thiokol Propulsion Pension Plan into and with the
Northrop Grumman Space & Mission Systems Corp. Salaried Pension Plan.
1.Effective December 31, 2019, the first paragraph of Section 1.2 is amended to
read as follows:
1.2    History. The Company previously sponsored tax-qualified defined benefit
Pension Plans called: the “NORTHROP GRUMMAN INNOVATION SYSTEMS PENSION AND
RETIREMENT PLAN,” (formerly known as the “Orbital ATK, Inc. Pension and
Retirement Plan”) and the “THIOKOL PROPULSION PENSION PLAN” for the purpose of
providing retirement benefits to certain employees of Northrop Grumman
Innovation Systems, Inc. (“NGIS”) and its affiliates. Effective as of midnight
December 31, 2019, the Northrop Grumman Innovation Systems Pension and
Retirement Plan merged into the Northrop Grumman Pension Plan (the “NGPP”) such
that it became a sub-plan of the NGPP and the Thiokol Propulsion Pension Plan
merged into the Northrop Grumman Space & Mission Systems Corp. Salaried Pension
Plan (S&MS Plan) such that it became a sub-plan of S&MS Plan, both commencing
January 1, 2020. The NGPP and the S&MS Plan are subject to the Employee
Retirement Income Security Act of 1974, as amended, (“ERISA”), and are intended
to qualify under section 401(a) of the Code. By operation of section 401(a) of
the Code, benefits under these plans are restricted so that they do not exceed
maximum benefits allowed under section 415 of the Code. In addition, the maximum
amount of annual compensation which may be taken into account for any plan
participant may not exceed a fixed dollar amount which is established under
section 401(a)(17) of the Code.
2.    Effective December 31, 2019, Section 3.2 is amended to read as follows:
3.2    Applicable Pension Plans. For purposes of this Plan, the “Pension Plans”
are:
(a)
Northrop Grumman Innovation Systems Pension and Retirement Plan, a sub-plan of
the Northrop Grumman Pension Plan and including the benefit structures under
such sub-plan known as the Alliant Techsystems Inc. Retirement Formula, the
Alliant Techsystems Inc. Aerospace Pension Formula, the ATK SEG Retirement
Formula, the Federal Cartridge Company Pension Formula, the ATK Pension Equity
Formula, the Alliant Lake City Retirement Formula, the Alliant Techsystems Inc.
Retirement Income Formula (GOCO), and the ATK Cash Balance Formula; and

(b)
Thiokol Propulsion Pension Plan, a sub-plan of the Northrop Grumman Space &
Mission Systems Corp. Salaried Pension Plan and including the benefit structures
known as the Former Thiokol Propulsion Pension Plan Formula, the Thiokol Pension
Equity Formula, and the Thiokol Cash Balance Formula.

*    *    *


60685528v.2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Northrop Grumman Corporation has caused this Amendment to be
executed by its duly authorized representative on this 17th of December, 2019.
NORTHROP GRUMMAN CORPORATION
By: /s/ Ann Addison
Ann Addison
Corporate Vice President & Chief Human Resources Officer


2
60685528v.2